Citation Nr: 0005144	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-03 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral degenerative 
joint disease of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The appellant had no active duty, but was a member of the 
Naval Reserve from May 1961 to September 1962, during which 
he had periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Denver, Colorado.


FINDINGS OF FACT

1.  The appellant served as a member of the United States 
Naval Reserve on periods of ACDUTRA and INACDUTRA between May 
1961 and September 1962.

2.  There is no competent evidence or opinion that 
degenerative joint disease of the knees, which is the only 
currently shown knee disorder, is the result of disease or 
injury during a period of ACDUTRA or an injury sustained 
during a period of INACDUTRA or that it is related to any 
continuity of knee symptoms since service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative joint disease of the knees is not well grounded.  
38 U.S.C.A. § 5107(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States will pay to any veteran compensation for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty in the active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service-connected disability means that such disability was 
incurred or aggravated in line of duty in the active 
military, naval, or air service.  38 C.F.R. § 3.1(k).  The 
term "active military, naval, or air service" includes:  
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and 
(3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  See 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  In any case, a claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the claimant in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In this case, service records reflect that the appellant had 
only reserve service and was on ACDUTRA from July 9, 1961 to 
July 22, 1961 and from August 5, 1961 to August 18, 1961.  He 
also had some periods of INACDUTRA (reserve drills).  The 
appellant claims to have suffered an injury to his knees 
during one of the periods of ACDUTRA, becoming tangled in a 
hose while at fire-fighting school.  He also claims that he 
fell through a forward hatch on the USS Miller in August 
1961.  

The reports of medical history and examination at the 
appellant's reserve enlistment are negative for notations of 
any knee problems, including degenerative joint disease of 
the knees.  His service medical records do not reflect any 
report of a knee injury.  The service medical records contain 
entries dated July 22, 1961 and August 16, 1961, each stating 
that he was examined on those dates and found physically 
qualified for release from active training duty.  No defects 
were noted on either occasion.

In April 1962 the appellant was given an examination to 
determine physical fitness for the reserves.  At that time he 
executed a report of medical history in which he stated that 
he was having a lot of trouble with his knees.  He further 
reported that he had gone to a Dr. Barbour's office the prior 
week and had told him about his knees.  The appellant further 
stated that Dr. Barbour had examined him and sent him for X-
rays of his knees and that the results of the X-rays had been 
delivered to the Naval Reserve by the appellant.  A 
physician's summary and elaboration of pertinent data, 
completed by a Naval Reserve medical officer, indicates that 
no knee trouble was apparent on inspection.  The physical 
examination report, also dated in April 1962, includes note 
of chronic synovitis and arthritis of the knees, bilaterally, 
and refers to letters from a family physician that were noted 
to be attached.  (No letters are attached or accompany the 
service medical records.)  However, accompanying copies of 
service department records submitted by the appellant in 
support of his claim is a copy of a June 1962 letter "To 
Whom It May Concern" from P. Barbour, M.D., indicating that 
the appellant had chronic, post-traumatic arthritis of both 
knees.  In a July 1962 service medical record entry the 
appellant was noted to be not physically qualified for active 
duty due to "unstable knee," and he was discharged from the 
Naval Reserve in September 1962. 

The appellant's claim for service connection was received in 
1996, more than 30 years after his discharge from the Naval 
Reserve.  The Board notes an argument by the representative 
that the appellant was on active duty for training for his 
entire enlistment (May 21, 1961 to July 1, 1962).  However, 
the appellant's official Naval Reserve personnel records 
clearly show that he only had two periods of ACDUTRA, each 
for approximately two weeks in mid-1961, along with a number 
of Naval Reserve drills (INACDUTRA).  See Record of Naval 
Reserve Service and NA Form 13041.  Despite multiple VA 
attempts to obtain additional service medical records, there 
are no such records available.  Additionally, in response to 
a request by the RO to authorize the release of Dr. Barbour's 
records, the appellant replied that the doctor had retired 
and neither he nor his records could be located after trying 
"all avenues."  Thus, the claim must be decided on the 
evidence of record.  

The appellant has not provided competent evidence that any 
knee injury sustained during a period of ACDUTRA or INACDUTRA 
resulted in disability.  Service records currently associated 
with the claims file do not reflect any notation of a knee 
injury during a period of ACDUTRA or INACDUTRA, and do not 
reflect notation of any knee disorder until April 1962 when 
the appellant was examined for fitness in view of knee 
problems.  At that time he did not mention any knee injury 
during a period of training duty, and only reported that his 
knees were troubling him and that he had recently been to Dr. 
Barbour.  Although it appears that one or more letters from a 
private doctor (presumably Dr. Barbour) and an X-ray report 
were provided to Navy medical personnel at or about that 
time, such documents are not with the service medical or 
personnel records.  Inasmuch as the RO has made multiple 
requests for additional records, the Board finds a further 
attempt to be unnecessary as it most likely would be futile.  

The appellant was afforded a VA examination in September 
1996, at which time he stated that he developed knee pain in 
boot camp.  However, he could not recall the "details of 
possible knee injuries."  Reportedly he did recall knee pain 
while on board a ship and stated that it had occurred daily 
since 1961.  The examination report reflects that the 
appellant walked without a limp, had no difficulty arising 
from a chair, and could do a deep knee bend without 
difficulty.  Following a physical examination and X-ray 
studies that showed "subtle" hypertrophic changes of the 
knees, the final diagnosis was degenerative joint disease of 
the knees.  Thus, this examiner characterized the appellant's 
knee problems as degenerative rather than post-traumatic.  
Additionally, the report does not link the current 
degenerative joint disease to the appellant's reserve service 
or to his claimed continuity of symptomatology since 1961.   

There is no other medical evidence of record.  Accordingly, 
it is concluded that the available medical evidence does not 
show a knee disorder due to trauma or otherwise during a 
period of ACDUTRA and it does not show a knee injury during a 
period of INACDUTRA.  It also does not reflect an opinion 
that any current knee disorder is related to a disease or 
injury during ACDUTRA or an injury during INACDUTRA.  Thus, 
the claim is not well grounded.   

The Board recognizes there is some duty to assist a claimant 
in the completion of an application for benefits under 
38 U.S.C.A. § 5103 (West 1991 & Supp. 1999), even where the 
claim appears to be not well-grounded, if a claimant has 
identified the existence of evidence that could plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown, 
8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In the instant case, 
however, the appellant has not identified any available 
medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the appellant under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  


ORDER

The claim of entitlement to service connection for bilateral 
degenerative joint disease of the knees is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

